              Case 1:20-cv-12281 Document 1 Filed 12/23/20 Page 1 of 6




                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS


______________________________________________________
                                                      )
PETRE PETROV,                                         )
     Plaintiff                                        )
  v.                                                  )
                                                      )                  C.A. No.
CHAD WOLF, Acting Secretary, U.S. Department of       )
Homeland Security; WILLIAM BARR, U.S. Attorney        )
General; U.S. DEPARTMENT OF HOMELAND                  )
SECURITY; U.S. CITIZENSHIP AND IMMIGRATION            )
SERVICES, and MICHAEL J. MCCLEARY, Field Office       )
Director, USCIS Boston Field Office.                  )
      Defendants.                                     )
______________________________________________________)

                               PLANTIFF’S COMPLAINT FOR
                                  WRIT OF MANDAMUS

       This action is brought by the Plaintiff, Petre Petrov, against the Defendants to compel

action on an application to adjust status properly filed by the Plaintiff in December, 2017. The

application remains within the jurisdiction of the Defendants, who have improperly withheld

action on said application to the Plaintiff’s detriment.

                                             PARTIES

1.     The Plaintiff, Petre Petrov, is a native and citizen of Bulgaria who has resided in the

United States since 1993. The Plaintiff lives in Arlington, Massachusetts with his U.S. Citizen

wife and their 6 year old U.S. Citizen child.

2.     The Defendant, Chad Wolf, is being sued in his official capacity as the Acting Secretary

of the Department of Homeland Security. In this capacity, he is charged with the administration

and enforcement of the immigration laws, pursuant to 8 U.S.C., §1103, and he possesses

extensive discretionary powers to grant certain relief to non-U.S. Citizens. More specifically, the
              Case 1:20-cv-12281 Document 1 Filed 12/23/20 Page 2 of 6




Acting Secretary of the Department of Homeland Security is responsible for the adjudication of

visa petitions, applications to adjust status, and various other immigration applications pursuant

to §§ 204, 245, et. seq. of the Immigration and Nationality Act (“INA”), 8 U.S.C. § 1154, 8

U.S.C. §1255, et. seq. The U.S. Citizenship and Immigration Services is an agency within the

Department of Homeland Security to whom the Acting Secretary’s authority has in part been

delegated, and is subject to the Acting Secretary’s supervision.

3.     The Defendant, William Barr, is being sued in his official capacity as the Attorney

General of the United States. In this capacity, he is also charged with the administration and

enforcement of the immigration laws, pursuant to 8 U.S.C., §1103, and he possesses extensive

discretionary powers to grant certain relief to non-U.S. Citizens. More specifically, the Attorney

General, together with the Acting Secretary of the Department of Homeland Security, is

responsible for the adjudication of visa petitions, applications to adjust status, and various other

immigration applications pursuant to §§ 204, 245, et. seq. of the Immigration and Nationality Act

(“INA”), 8 U.S.C. § 1154, 8 U.S.C. §1255, et. seq. The U.S. Citizenship and Immigration

Services is an agency within the Department of Justice to whom the Attorney General’s authority

has in part been delegated, and is subject to the Attorney General’s supervision.

4.     The Defendants, Department of Homeland Security (hereinafter “DHS”) and the

U.S. Citizenship and Immigration Services (hereinafter “CIS”) are the agencies responsible

for enforcing the INA and for adjudicating and properly acting on the Plaintiff’s pending

application to adjust status.

5.     The Defendant, U.S. Citizenship and Immigration Services, includes the Boston Field

Office. The Defendant, Michael McCleary, is the Director of the Boston Field Office which is

the place where the Plaintiff and his wife were interviewed and where Plaintiff’s application to
             Case 1:20-cv-12281 Document 1 Filed 12/23/20 Page 3 of 6




adjust status is still pending. The CIS Boston Field Office is located at the JFK Building, 15 New

Sudbury Street, Boston, MA 02203.

                                           JURISDICTION

6.     Jurisdiction in this case is proper under 28 U.S.C. Sections 1331 and 1361, 5 U.S.C.

Section 701 et seq., and 28 U.S.C. Section 2201 et seq. Relief is requested pursuant to said

statutes. This action is not barred by the Real ID Act, P.L. 109-13, 119 Stat. 231 (May 11, 2005).

The Plaintiff files this case merely to compel action on a long-delayed Application to Adjust

Status. The Plaintiff does not seek review of a discretionary decision of the Defendants.

                                              VENUE

7.     Venue is proper in this court, pursuant to 28 U.S.C. section 1391(e), in that this is an

action against officers and agencies of the United States in their official capacities, brought in the

District where the Plaintiff and a Defendant reside and where a substantial portion of the events

or omissions giving rise to the Plaintiff’s claims occurred. More specifically, the Plaintiff resides

in Massachusetts, he and his wife attended at interview in connection with his application to

adjust status in Boston and the Plaintiff’s application to adjust status is pending with the CIS

Boston Field Office.

                                EXHAUSTION OF REMEDIES

8.     The Plaintiff has exhausted his administrative remedies. The Plaintiff paid the filing fee

for his application to adjust status and over the past 3 years has made countless inquiries

regarding the status of his application. However, as of this date, the CIS has failed to make a

decision on the Plaintiff’s application.
             Case 1:20-cv-12281 Document 1 Filed 12/23/20 Page 4 of 6




                                      CAUSE OF ACTION

9.     The Plaintiff has resided in the United States since 1993. On November 7, 2000, the

Plaintiff married his former U.S. Citizen spouse and subsequently applied for adjustment of

status in conjunction with a visa petition which she filed for him. In early February, 2002, the

Plaintiff’s former spouse’s visa petition was approved. However, despite the fact that the

Plaintiff applied for adjustment of status after he got married based on his wife’s visa petition,

his application to adjust status was not approved until September 12, 2007. By that time, the

Plaintiff and his former spouse had divorced. Therefore, although he obtained lawful permanent

residence and was issued a lawful permanent resident card valid through November 8, 2017, it is

doubtful that the Plaintiff was properly admitted as a lawful permanent resident. Nevertheless,

the error was never discovered by the Defendants and the Plaintiff had no idea his residence

might not be valid and no reason to believe his lawful permanent residence was approved in

error. Therefore, the Plaintiff lived and worked in the United States legally and traveled in and

out of the United States with his lawful permanent resident card.

10.    On July 9, 2014, the Plaintiff married his current spouse who is a naturalized U.S.

Citizen. The couple’s child was born in 2014. The Plaintiff last entered the United States on

August 28, 2016 with his then current lawful permanent resident card. After consultation with an

immigration attorney, the Plaintiff determined that rather than apply for citizenship or to renew

his lawful permanent resident card, the best way to solve the issue with his status as a resident

was to re-apply for lawful permanent residence based on his current marriage. Therefore, on

December 21, 2017, the Plaintiff submitted an application to adjust status on Form I-485 in

conjunction with his current wife’s visa petition on Form I-130. (A copy of the receipt for the I-
              Case 1:20-cv-12281 Document 1 Filed 12/23/20 Page 5 of 6




485 is attached hereto as Exhibit A). This process was initiated by the Plaintiff with the

assistance of counsel in order to correct his status as a lawful permanent resident and to finally

ensure that his status in this country was properly established.

11.    On September 6, 2018, the Plaintiff and his spouse attended an interview at the CIS

Boston Field Office with their attorney. During that interview, the Plaintiff’s attorney explained

the situation with his immigration history and advised the Defendant, CIS, that the Plaintiff

sought to re-adjust his status as a lawful permanent resident. By notice dated November 15,

2019, the Defendant, CIS, approved the Plaintiff’s wife’s visa petition. However, despite the fact

that the Plaintiff’s marriage is bona fide and that he is eligible to obtain lawful permanent

residence, the Defendants failed to adjudicate his application to adjust status.

12.    The Plaintiff paid all required fees for his application and has complied in all respects

with the Immigration and Nationality Act regarding his application to adjust status. Subsequent

to filing his application, the Plaintiff and his attorney have made countless inquiries regarding

the status of the application to adjust status, including inquiries through Congressional members

who also inquired about his case. However, as of the date of this filing, the CIS has not

responded to the inquiries other than to say that the case is delayed in the adjudication process

based on a “technical issue.” Regardless of the Defendants’ concerns, the CIS has failed and/or

refused to adjudicate the application which has now been pending for over 3 years.

13.    The government’s failure to adjudicate the Plaintiff’s application to adjust status has

caused the Plaintiff to suffer constant anxiety and has put his life on hold. As a direct result of

the Defendants’ failure to perform their duties to adjudicate the application, the plaintiff has lost

valuable time as a resident of the United States that will eventually lead to citizenship in this

country and has been forced to pay for additional employment authorization cards annually. He
              Case 1:20-cv-12281 Document 1 Filed 12/23/20 Page 6 of 6




has also been unable to travel outside the United States. The Plaintiff is statutorily eligible to

adjust his status and has no criminal convictions that render him ineligible for adjustment of

status. The CIS’ failure to adjudicate the Plaintiff’s application has had a profound impact on the

Plaintiff and he is entitled to a decision on his pending application.

14.    The Defendants, in violation of the Administrative Procedures Act, 5 U.S.C. section 701

et seq., are unlawfully withholding or unreasonably delaying action on the Plaintiff’s application

and have failed to carry out the adjudicative functions delegated to them by law with regard to

the Plaintiff’s case. The Plaintiff is entitled to a decision on his application to adjust status and

demands that the Defendants make such a decision. The Plaintiff now seeks a Court order

requiring the Defendants to adjudicate his application.

                                     PRAYERS FOR RELIEF

       WHEREFORE the Plaintiff respectfully prays that this honorable Court enter an order:

(a)    accepting jurisdiction over the subject matter in this action;

(b)    requiring Defendants to adjudicate the Plaintiff’s application to adjust status;

(c)    awarding the Plaintiff all costs and reasonable attorney’s fees associated with this matter;
       and

(d)    granting such other relief at law and in equity as justice may require.

Respectfully submitted,

Petre Petrov
By his attorney,

/s/ Anthony Drago, Esq.____________
Anthony Drago, Esq. (BBO #552437)
Anthony Drago, Jr., P.C.
35 India Street
Boston, MA 02110
(617) 357-0400
Anthony@adragopc.com
